DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6, filed 07 June 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueshima/Hatanaka (see rejection below.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima (US 20180086049) in view of Hatanaka et al. (US 2019/0016124 – hereinafter Hatanaka.)
Regarding claim 1, 
	Ueshima discloses a printer, comprising: 
a printing unit [44 in fig. 1] configured to perform printing on a printing medium [P in fig. 1; paragraphs 0096-0098]; 
an image-capturing unit [48 in figs. 1, 2 and 16] configured to capture a print image formed, by being printed by the printing unit, on the printing medium [paragraphs 0107-0111, 0223, and 0233-0235]; 
a storage unit [174 in fig. 16] configured to store image data of the image-capturing unit [paragraphs 0223-0224]; and 
a detection unit [140 in figs. 2 and 16] configured to detect a defect affecting a quality of the print image [paragraphs 0128 and 0233-0235], wherein 
the storage unit is configured to hold, when the defect is detected, the image data containing a unit print image formed by unit printing operation at a time when the defect is detected [memory 174 holds/stores the image data that is used to detect a defect; paragraphs 0186-0187.]

Ueshima fails to disclose wherein the printing medium has an elongated shape; and the printer further comprises a winding unit configured to wind the printing medium on which printing was performed by the printing unit.
However, Hatanaka discloses a printer that is configured to detect a printing defect and includes a winding unit [14 in fig. 2] configured to wind an elongated printing medium [S in fig. 2] where printing is performed [paragraphs 0041-0043.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ueshima invention to include means for winding an elongated printing medium as taught by Hatanaka for the purpose of having a different configuration that permits determining a position where a printing defect may have occurred, that make it easy for a user to confirm visually the present or absence of printing defects [paragraph 0005.]   

Regarding claim 2, 
	In the obvious combination, Ueshima further discloses wherein 
the image-capturing unit is configured to capture each of the unit print images formed by the unit printing operation [paragraphs 0128 and 0233-0235], and wherein 
the storage unit is configured to hold, when the defect is detected, the image data containing at least one of an immediately preceding unit print image formed by the unit printing operation immediately before the unit printing operation at the time when the defect is detected, or an immediately succeeding unit print image formed by the unit printing operation immediately after the unit printing operation at the time when the defect is detected [steps S512 and S514 in fig. 9; see also paragraph 0032; please note that only one option needed for the limitation to be met as written; please also note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 3, 
	In the obvious combination, Hatanaka further discloses wherein 
the printing unit includes a carriage [55 in fig. 2] movable in a scanning direction [paragraphs 0048 and 0049], 
a liquid discharge head [52 in fig. 2] mounted on the carriage and configured to discharge a liquid onto the printing medium [paragraph 0048], and 
a transport unit [14 in fig. 2] configured to transport the printing medium in a direction intersecting the scanning direction [as seen in fig. 2; paragraph 0042], and 
the image-capturing unit [70 in fig. 5] is not mounted on the carriage [paragraphs 0066 and 0067; as applied to the Ueshima invention.]

Regarding claim 4, 
	In the obvious combination, Hatanaka further discloses wherein 
the printing unit includes a carriage [55 in fig. 2] movable in a scanning direction [paragraphs 0048 and 0049], 
a liquid discharge head [52 in fig. 2] mounted on the carriage and configured to discharge a liquid onto the printing medium [paragraph 0048], and 
a transport unit [14 in fig. 2] configured to transport the printing medium in a direction intersecting the scanning direction [as seen in fig. 2; paragraph 0042], and 
the image-capturing unit is mounted on the carriage [paragraph 0050; as applied to the Ueshima invention.]

Regarding claim 5, 
The steps of this method claim are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JANNELLE M LEBRON/                                                                                                                                                                                                      Primary Examiner, Art Unit 2853